Case: 17-20561     Document: 00516249506          Page: 1    Date Filed: 03/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 22, 2022
                                   No. 17-20561                    Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oscar Segura-Romero, also known as Oscar Romero
   Sequra, also known as Oscar Segura, also known as
   Oscar R. Segura Romero, also known as Oscar R.
   Segura, also known as Romero Segura, also known as
   Oscar Romero, also known as Oscar Segura Romero,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Southern District of Texas
                          USDC No. 4:17-CR-00112-1


                            ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES
   Before Higginbotham, Ho, and Engelhardt, Circuit Judges.
   Per Curiam:*


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 17-20561           Document: 00516249506              Page: 2       Date Filed: 03/22/2022




                                            No. 17-20561


           Oscar Segura-Romero pleaded guilty to illegally reentering the United
   States after having been previously convicted of an aggravated felony in
   violation of 8 U.S.C. § 1326(b)(2). He was sentenced to 20 months in prison.
   On appeal, he argued that his underlying felony conviction for family-
   violence assault under Texas Pen. Code §§ 22.01(a)(1) and (b)(2) did not
   constitute an aggravated felony under § 1326(b)(2).1 We affirmed,
   concluding that argument was foreclosed by our precedent. 2 Segura-Romero
   petitioned the United States Supreme Court for a writ of certiorari.
           While his petition was pending, the Supreme Court decided in Borden
   v. United States that a crime capable of commission with “a less culpable
   mental state than purpose or knowledge,” such as “recklessness,” cannot
   qualify as a “violent felony” under 18 U.S.C. § 924(e)(2)(B)(i) of the Armed
   Career Criminal Act (ACCA).3 After Borden, the Court granted Segura-
   Romero’s petition, vacated our judgment, and remanded for “further
   consideration in light of Borden.”4
           As in United States v. Fuentes-Rodriguez, Segura-Romero’s
   “underlying Texas conviction qualifies as an aggravated felony only through
   18 U.S.C. § 16(a), which defines a ‘crime of violence’ almost identically to
   the ACCA’s ‘violent felony’ provision at issue in Borden.”5




           1
               See TEX. PENAL CODE §§ 22.01(a)(1), 22.01(b)(2).
           2
            United States v. Segura-Romero, 776 F. App’x 851 (5th Cir. 2019) (per curiam)
   (citing United States v. Gracia-Cantu, 920 F.3d 252, 254 (5th Cir. 2019)), cert. granted,
   judgment vacated sub nom. Segovia-Lopez v. United States, 141 S. Ct. 2781 (2021).
           3
               ––– U.S. ––––, 141 S. Ct. 1817, 1821-22, 210 L.Ed.2d 63 (2021) (plurality opinion).
           4
            Segovia-Lopez v. United States, ––– U.S. ––––, 141 S. Ct. 2781, 2781, ––– L.Ed.2d
   –––– (2021).
           5
               United States v. Fuentes-Rodriguez, 22 F.4th 504, 505 (5th Cir. 2022).




                                                   2
Case: 17-20561     Document: 00516249506        Page: 3   Date Filed: 03/22/2022




                                 No. 17-20561


          We REMAND to the district court for consideration consistent with
   Borden v. United States.




                                      3